NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           July 14, 2015

      Hon. Stephen B. Tyler                        Hon. Brendan W. Guy
      District Attorney                            Assistant District Attorney
      205 N. Bridge St., Suite 301                 205 N. Bridge Street, Ste 301
      Victoria, TX 77901                           Victoria, TX 77901
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Daniel Gilliam                          Hon. Patti Hutson
      County Court at Law No. 2                    Attorney at Law
      115 N. Bridge, Room 127                      110 E. Constitution
      Victoria, TX 77901                           Victoria, TX 77901
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00317-CR
      Tr.Ct.No. 2-103177
      Style:    In Re The State of Texas ex. rel. Stephen B. Tyler


              Enclosed please find a copy of an amended order issued by this Court on this
      date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. Heidi Easley (DELIVERED VIA E-MAIL)